Citation Nr: 0942900	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-31 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUE

Whether a notice of disagreement was timely filed with a 
rating decision, dated in May 2002, by the RO, denying 
service connection for coronary artery disease and for 
urinary incontinence and spastic paraparesis and the claim 
for increase for a rating higher than 40 percent for a 
disability of the lumbar spine.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1971 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of adverse determination, in July 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In September 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the Veteran's file. 


FINDING OF FACT

A notice of disagreement to initiate an appeal of the rating 
decision by the RO in May 2002, denying the claims of service 
connection for coronary artery disease and for urinary 
incontinence and spastic paraparesis and the claim for 
increase for a rating higher than 40 percent for a disability 
of the lumbar spine was not filed within one year of the 
notification of the adverse decision.


CONCLUSION OF LAW

The notice of disagreement to the rating decision of May 2002 
by the RO was not timely filed.  38 U.S.C.A. § 7105(a), (b), 
(c) (West 2002); 38 C.F.R. §§ 20.300, 20.302 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Where as here the resolution of the appeal is dependent on 
statutory and regulatory interpretation, the VCAA does not 
apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Principles

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, a timely filed substantive 
appeal received in response to a statement of the case.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The claimant has one year from the date of notification of 
the rating decision to file a notice of disagreement to 
initiate the appeal process.  38 U.S.C.A. § 7105(b); 
38 C.F.R. § 20.302.

The notice of disagreement must be in writing and be filed 
with the activity which entered the determination, usually 
referred to as the agency of original jurisdiction.  
38 C.F.R. § 7105(b)(1); 38 C.F.R. §§ 20.201, 20.300. 

The notice of disagreement may be filed by the claimant, the 
claimant's legal guardian, or such accredited representative, 
attorney, or authorized agent as may be selected by the 
claimant or legal guardian.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.301.

An untimely notice of disagreement deprives the Board of 
jurisdiction to consider the merits of an appeal.  38 
U.S.C.A. § 7105(c).



Facts

In a rating decision in May 2002, the RO denied the Veteran's 
claims of service connection for coronary artery disease and 
for urinary incontinence and spastic paraparesis and for a 
rating higher than 40 percent rating for a disability of the 
lumbar spine.  The RO notified the Veteran by letter, dated 
on May 21, 2002, of the determination and on his appellate 
rights to include the requirement for timely filing a notice 
disagreement.  

In March 2003, the RO received a direct deposit sign-up form 
from the Veteran.  The form was not accompanied by any 
statements indicative of disagreement with the May 2002 
rating decision.  

In June 2003, the RO received a notice of disagreement from 
the Veteran, in which he indicated his disagreement with the 
rating assigned for his back disability and the denials of 
service connection for coronary artery disease and urinary 
incontinence and spastic paraparesis.  In the document, which 
was addressed to the RO, the Veteran indicated that this was 
the second notice of disagreement that he had submitted.  He 
reported that he had sent a notice of disagreement to his 
representative in November 2002, and he attached a copy of 
the letter, which reflected a date in November 2002 and was 
addressed to the Veteran's representative.  

In his June 2003 letter, the Veteran indicated that he had 
received no response from his representative in regard to the 
November 2002 letter, and he stated that it was possible that 
he had sent the letter to an old address.  

In a letter in July 2003, the RO notified the Veteran that 
his June 2003 notice of disagreement was not timely.  The 
Veteran subsequently perfected an appeal on the issue of the 
timeliness of the notice of disagreement.  

In September 2009, the Veteran testified that he had mailed 
the November 2002 letter to the address that came with the 
appeal to the VA.  

The Veteran testified that he no longer had a copy of the 
letter and he was not clear on all the details because of the 
amount of time that had passed, but he indicated he believed 
the letter he had mailed was the November 2002 letter which 
had been associated with the claims file.  He also testified 
that after he submitted the letter, he received a reply which 
indicated that he would have a hearing.  He added that he 
assumed that everything was fine, but when he showed up for 
the hearing, he learned that the hearing could not be held 
because he had filed late.  

Analysis

The record shows that the Veteran was given proper 
notification of his appellate rights, which included the 
requirement to timely file of a notice of disagreement.  
There is a presumption that VA officials would have date 
stamped and entered a notice of disagreement in the Veteran's 
file when it was received.  This presumption of regularity in 
the administrative process may be rebutted by clear evidence 
to the contrary.  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  

The evidence of record shows that the letter, dated in 
November 2002, was not received at the RO until June 2003.  
As there is no clear evidence that the Veteran's notice of 
disagreement was timely filed at the RO, the Veteran's 
statement that he mailed the notice timely is insufficient to 
rebut the presumption of regularity in the administrative 
process.  

As there is no clear evidence that the notice of disagreement 
was timely filed and as the notice of disagreement, which was 
filed, was received in June 2003, after the appellate period, 
it was not timely filed and the May 2002 rating decision 
became final.  38 U.S.C.A. §7105.







ORDER

As a notice of disagreement to the rating decision of May 
2002 by RO, denying service connection for coronary artery 
disease and for urinary incontinence and spastic paraparesis 
and the claim for increase for a rating higher than 40 
percent for a disability of the lumbar spine was not timely 
filed, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


